Exhibit 10.22

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement (this “Agreement”) is made as of
September 30, 2014 by and between Sage Therapeutics, Inc., a Delaware
corporation (the “Company”), and Stephen Kanes (the “Executive”) and shall
become effective on the date of the effectiveness of the Company’s registration
statement on Form S-1 under the Securities Exchange Act of 1933, as amended.

1. Purpose. The Company considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel. The Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many corporations, the possibility of a Change in Control
(as defined in Section 2 hereof) exists and that such possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Company and its stockholders. Therefore, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s key management, including
the Executive, to their assigned duties without distraction, including in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control. Nothing in this Agreement shall be construed to affect the
at-will nature of the employment relationship, the Executive shall not have any
right to be retained in the employ of the Company.

2. Change in Control. A “Change in Control” shall be deemed to have occurred
upon the occurrence of any one of the following events: (a) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (b) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (c) the sale of all of the
stock of the Company to an unrelated person, entity or group thereof acting in
concert, or (d) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company.

3. Terminating Event.

A “Terminating Event” shall mean any of the events provided in this Section 3:

(a) Termination by the Company. Termination by the Company of the employment of
the Executive with the Company for any reason other than for Cause, death or
Disability. For purposes of this Agreement, “Cause” shall mean, as determined by
the Company in good faith:



--------------------------------------------------------------------------------

(i) the indictment the Executive of any felony, any crime involving the Company,
or any crime involving fraud, moral turpitude or dishonesty;

(ii) any unauthorized use or disclosure of the Company’s proprietary information
which has an adverse effect on the Company’s business or reputation. As used in
this paragraph, “Proprietary Information” means any information in whatever
form, tangible or intangible, related to the business of the Company unless the
information is publicly available in hard copy or electronic format, through
lawful means;

(iii) any intentional misconduct or gross negligence on the Executive’s part
which has a materially adverse effect on the Company’s business or reputation;
or

(iv) the Executive’s repeated and willful failure to perform the duties,
functions and responsibilities of the Executive’s position after a written
warning from the Company.

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive becoming an employee of any
direct or indirect successor to the business or assets of the Company, rather
than continuing as an employee of the Company following a Change in Control. For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.

(b) Termination by the Executive for Good Reason. Termination by the Executive
of the Executive’s employment with the Company for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean that the Executive has complied with
the “Good Reason Process” (hereinafter defined) following, the occurrence of any
of the following events:

(i) a material diminution in the Executive’s responsibilities, authority or
duties;

(ii) a material diminution in the Executive’s base salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company;

(iii) a material change, defined as miles or more, in the geographic location at
which the Executive is required to provides services to the Company, not
including business travel and short-term assignments; or

(iv) a material breach of this Agreement by the Company.

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy

 

2



--------------------------------------------------------------------------------

the condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive provides a Notice of Termination to
the Company within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

4. Change in Control Payment. In the event a Terminating Event occurs on or
within the 12 months immediately after a Change in Control (such 12-month
period, the “Change in Control Period”), subject to the Executive signing a
separation agreement containing, among other provisions, a general release of
claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement, in the form attached
hereto as Attachment A (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination or end of the Cure Period , the following shall occur

(a) the Company shall pay to the Executive an amount equal to the sum of (i) 9
months of the Executive’s annual base salary in effect immediately prior to the
Terminating Event (or the Executive’s annual base salary in effect immediately
prior to the Change in Control, if higher), and (ii) a pro rata portion of the
Executive’s target bonus for the fiscal year in which the termination of
employment occurs, determined by multiplying the target bonus by a fraction, the
numerator of which shall be the number of days during the fiscal year in which
the Executive was employed by the Company and the denominator of which shall be
365;

(b) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation , then the Company shall pay to the Executive a lump sum payment,
in an amount equal to 12 times the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company;

(c) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
with time-based vesting held by the Executive shall immediately accelerate and
become fully exercisable and nonforfeitable as of the Executive’s Date of
Termination conditioned upon the Separation Agreement and Release becoming
irrevocable; and

(d) the amounts payable under this Section 4 shall be paid out in a lump sum
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, the amounts shall be paid in the second calendar year by the last day of
such 60-day period. All other wages earned, including, but not limited to,
accrued vacation, to the Date of Termination shall be paid on the Date of
Termination.

5. Severance Outside the Change in Control Period. In the event a Terminating
Event occurs at any time other than during the Change in Control Period, subject
to the Executive signing the Separation Agreement and Release and the Separation
Agreement and Release becoming irrevocable, all within 60 days after the Date of
Termination, the following shall occur:

 

3



--------------------------------------------------------------------------------

(a) the Company shall pay to the Executive an amount equal to 12 months times
the Executive’s annual base salary in effect immediately prior to the
Terminating Event;

(b) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(c) the amounts payable under this Section 5 shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 12
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

6. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Compensatory Payments”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), (or any successor provision), then the Compensatory
Payments shall be reduced so that the sum of all of the Compensatory Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision);
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Compensatory Payments were not subject to such
reduction. In such event, the Compensatory Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Compensatory Payments that are to be paid the furthest in time from consummation
of the transaction that is subject to Section 280G of the Code: (i) cash
payments not subject to Section 409A of the Code; (ii) cash payments subject to
Section 409A of the Code; (iii) equity-based payments and acceleration; and
(iv) non-cash forms of benefits; provided that in the case of all the foregoing
Compensatory Payments all amounts or payments that are not subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced
before any amounts that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c).

(b) For purposes of this Section 6, the “After Tax Amount” means the amount of
the Compensatory Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Compensatory Payments. For purposes of determining the After Tax Amount,
the Executive shall be deemed to

 

4



--------------------------------------------------------------------------------

pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in each applicable state and locality, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

(c) The determination as to whether a reduction in the Compensatory Payments
shall be made pursuant to Section 6(a) shall be made by an accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or the Executive. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

7. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

5



--------------------------------------------------------------------------------

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (a) the termination of the Executive’s
employment with the Company for any reason other than the occurrence of a
Terminating Event, or (b) the date all amounts have been paid to the Executive
upon a Terminating Event pursuant to Section 4 or Section 5 hereof.

9. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

10. Notice and Date of Termination.

(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 10.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon.

(b) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of Executive’s
Disability or by the Company for Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Company
without Cause the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive without Good Reason, 30
days after the date on which a Notice of Termination is given, and (v) if the
Executive’s employment is terminated by the Executive with Good Reason, the date
on which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

11. No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek

 

6



--------------------------------------------------------------------------------

other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 4 or Section 5 hereof. Further, the
amount of any payment provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer.

12. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court or the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

13. Integration. This Agreement constitutes the entire agreement between the
parties with respect to severance pay, benefits and accelerated vesting in
connection with any termination of employment, to the extent inconsistent with
any prior agreements supersedes the inconsistent provisions of such prior
agreements between the parties concerning such subject matter, including without
limitation any provisions of any offer letter or employment agreement relating
to severance pay or benefits in connection with the ending of Executive’s
employment relationship with the Company. In the interest of clarity, any
agreement relating to confidentiality, noncompetition, nonsolicitation or
assignment of inventions shall not be affected by the Agreement.

14. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under this Agreement, the Company shall continue
such payments to the Executive’s beneficiary designated in writing to the
Company prior to his death (or to his estate, if the Executive fails to make
such designation).

15. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service of by registered or
certified mail, postage prepaid, return

 

7



--------------------------------------------------------------------------------

receipt requested, to the Executive at the last address the Executive has filed
in writing with the Company, or to the Company at its main office, attention of
the Board of Directors.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19. Effect on Other Plans and Agreements. An election by the Executive to resign
for Good Reason under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 6 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise. In the event that the Executive is party to an agreement
with the Company providing for payments or benefits under such agreement and
this Agreement, the terms of this Agreement shall govern and Executive may
receive payment under this Agreement only and not both. Further, Section 4 and
Section 5 of this Agreement are mutually exclusive and in no event shall
Executive be entitled to payments or benefits pursuant to Section 4 and
Section 5 of this Agreement.

20. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

SAGE THERAPEUTICS, INC. By: /s/ Jeffrey M. Jonas

Name: Jeffrey M. Jonas

Title: Chief Executive Officer

 

 

/s/ Stephen Kanes Stephen Kanes

 

[Signature Page to Severance and Change in Control Agreement]